UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6860



PETERS CHIBUEZE UKANDU,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE, Drug En-
forcement Administration (DEA) and its Agents,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-364-AM)


Submitted:   November 17, 1998         Decided:     December 15, 1998


Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peters Chibueze Ukandu, Appellant Pro Se. Gordon Dean Kromberg,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peters Chibueze Ukandu appeals the district court’s order

granting summary judgment for the Government in this action to

recover forfeited property. We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. See Ukandu v.

United States Dep’t of Justice, No. CA-98-364-AM (E.D. Va., filed

May 11, 1998; entered May 13, 1998; see Fed.R.Civ.P. 58, 79(a)). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2